 Case 3:20-cv-00571-NJR Document 11 Filed 08/04/20 Page 1 of 2 Page ID #33


                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ILLINOIS

 RAYMOND JACKSON,
 #M50112,

                       Plaintiff,
                                                 Case No. 20-cv-00571-NJR
 v.

 SCOTT THOMPSON,

                       Defendant.

                          MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       Plaintiff Raymond Jackson, an inmate of the Illinois Department of Corrections who

is currently incarcerated at Centralia Correctional Center, commenced this action by filing a

motion for preliminary injunction. (Doc. 1). The motion was not signed, and a complaint was

not filed, as is required by Federal Rule of Civil Procedure 3 when bringing a civil action. The

Court denied the motion and informed Jackson that this action had not been properly

initiated. He was ordered to submit a properly signed complaint by July 15, 2020. (Doc. 5).

Additionally, Jackson was warned that the case would be dismissed if he failed to file a

complaint by the deadline. (Id.).

       Jackson missed the deadline. More than a week has passed since it expired, and he

has not requested an extension or filed a complaint. The Court will not allow this matter to

linger indefinitely. Accordingly, this action shall be dismissed without prejudice for failure

to comply with a Court Order (Doc. 5) and for failure to prosecute. See FED. R. CIV. P. 41(b).

       For these reasons, this action is DISMISSED without prejudice, based on Jackson’s

failure to comply with the Court’s Order to file a complaint on or before July 15, 2020 (Doc.


                                         Page 1 of 2
 Case 3:20-cv-00571-NJR Document 11 Filed 08/04/20 Page 2 of 2 Page ID #34


5), and failure to prosecute his claims. See FED. R. CIV. P. 41(b); Ladien v. Astrachan, 128 F.3d

1051 (7th Cir. 1997); Johnson v. Kamminga, 34 F.3d 466 (7th Cir. 1994).

       Jackson is further ADVISED that his obligation to pay the filing fee for this action was

incurred at the time the action was filed. Therefore, the filing fee of $350.00 remains due and

payable. See 28 U.S.C. § 1915(b)(1); Lucien v. Jockisch, 133 F.3d 464, 467 (7th Cir. 1998).

       If Jackson wishes to appeal this Order, he must file a notice of appeal with this Court

within thirty days of the entry of judgment. FED. R. APP. P. 4(a)(1)(A). If he does choose to

appeal, he will be liable for the $505.00 appellate filing fee irrespective of the outcome of the

appeal. See FED. R. APP. P. 3(e); 28 U.S.C. § 1915(e)(2); Ammons v. Gerlinger, 547 F.3d 724, 725-

26 (7th Cir. 2008); Sloan v. Lesza, 181 F.3d 857, 858-59 (7th Cir. 1999); Lucien, 133 F.3d at 467.

He must list each of the issues he intends to appeal in the notice of appeal and his motion for

leave to appeal in forma pauperis. See FED. R. APP. P. 24(a)(1)(C). Moreover, if the appeal is

found to be nonmeritorious, Jackson may also incur a “strike.” A proper and timely motion

filed pursuant to Federal Rule of Civil Procedure 59(e) may toll the 30-day appeal deadline.

FED. R. APP. P. 4(A)(4). A Rule 59(e) motion must be filed no more than twenty-eight (28) days

after the entry of judgment, and this 28-day deadline cannot be extended.

       The Clerk’s Office is DIRECTED to close this case and enter judgment accordingly.

       IT IS SO ORDERED.

       DATED: August 4, 2020

                                                       s/ Nancy J. Rosenstengel_____
                                                     NANCY J. ROSENSTENGEL
                                                     Chief U.S. District Judge




                                          Page 2 of 2
